DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments/Remarks
Applicant's response filed on July 7th, 2022, is acknowledged and is
answered as follows. 
Applicant's arguments, see pgs. 7-9, with respect to the rejection of the claim 17 under 35 U.S.C. § 102(a)(2) have been fully considered but they are not persuasive in view of the following reasons. 
Applicant argues that Liang fails to disclose “a bottom of reach sublayer of the spacer contacts with the pad dielectric layer” (see Applicants’ argument and pg. 7). The Examiner respectfully disagrees because of the following reasons: 1) Liang discloses spacer elements layers 70C/70D has pointy bottom corner that touching the top surface of spacer dielectric region 22A (see Illustrated Fig. 6 below) and therefore, the bottom of spacers elements layers 70C/70D contacts with the top surface of the spacer dielectric 

    PNG
    media_image1.png
    870
    1000
    media_image1.png
    Greyscale


region 22A for disclosing a bottom of each sublayer (layers 70A and 70C or 70B and 70D) contacts with the pad dielectric layer (spacer dielectric region 22A). 2) claim 17 recites “the spacers comprises at least two sublayers” and “bottom of each sublayer of the spacer contacts with the pad dielectric layer” and Liang discloses the spacer (a combination of spacer elements 70A and 70C) comprising the spacer element 70A including two layers that disposed on the top surface of space dielectric region 22A; Therefore, Liang discloses “a bottom of each sublayer of spacer contacts with the pad dielectric layer as recited in claim 17.  
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained.

Election/Restrictions
Claims 1-3, 5, 8, 10, 12-14, 16 and 17 directed to an invention of species that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 recites limitation, “a bottom of at least one of the first concave and the second concave is filled with an isolator”, being described as “a bottom of the second concave 118 is filled with an isolator 402” in Fig. 4 and paragraph [0056] of Applicant’s specification. According to Applicant’s response filed 10/05/2021, Invention I and Species A directed to Fig. 1A was elected for examination, and Species E directed to Fig. 4 was not elected.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIANG et al. (Pub. No.: US 2019/0006517 A1), hereinafter as Liang.
Regarding claim 17, Liang discloses a transistor with low leakage currents in Figs. 1A-7, comprising: a substrate (substrate 10) (see Fig. 1A and [0012]); a gate (metal layer 140) formed above a gate dielectric layer (high-k dielectric layer 120) (see Fig. 7 and [0044]); a spacer (a combination of spacer elements 70A and 70C), wherein the spacer comprises at least two sublayers (space element 70A includes two layers as two sublayers) (see Figs. 3-4, 7 and [0031], [0037]); a pad dielectric layer (spacer dielectric region 22A) formed under the spacer, wherein a bottom of each sublayer of the spacer contacts with the pad dielectric layer (bottom of two layers of spacer element 70A contacts spacer dielectric region 22A) (also the bottom corner of spacer element 70C disposed on the top surface of the spacer dielectric region 22A) (see Fig. 6-7 and [0033]); and a source region (source region 80A), wherein the source region is adjacent to the spacer (source region 80A next to spacer elements 70A/70C) (see Figs. 3-7 and [0031], [0036]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509. The examiner can normally be reached Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CUONG B NGUYEN/           Primary Examiner, Art Unit 2818